Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ASHLEY POPA, individually and on behalf
of all others similarly situated,

Plaintiff, Civil Action No. 2:19-cv-450

Vv. Hon. William S. Stickman IV
HARRIET CARTER GIFTS, INC. a

Pennsylvania corporation and NAVISTONE,

INC. a Delaware corporation,

Defendants.

 

 

OPINION

WILLIAM S. STICKMAN IV, United States District Judge

Plaintiff, Ashley Popa (“Popa”), brought this class action on behalf of herself and all others
similarly situated against Defendants, Harriet Carter Gifts, Inc. (“Harriet Carter’) and Navistone,
Inc. (“Navistone”), alleging that they violated ‘the Pennsylvania Wiretapping and Electronic
Surveillance Control Act of 1978 (“WESCA”), 18 Pa. C.S. §§ 5703-5728, by unlawfully
intercepting her data while she shopped online. (ECF No. 38, {ff 1-2). Defendants filed a Motion
for Summary Judgment as to Count I (ECF No. 91).! For the reasons that follow, the Court will
grant Defendants’ motion and enter summary judgment in their favor.

I BACKGROUND
In early 2018, Popa visited Harriet Carter’s website, www.harrietcarter.com, where she

provided her email address, searched for pet stairs, and added one or more items to her online cart

 

' This is the only count that remains in the case. The Court, on December 6, 2019, dismissed
Popa’s other count, which consisted of an allegation that Defendants committed tortious intrusion
upon seclusion. Popa v. Harriet Carter Gifts, Inc., 426 F. Supp. 3d 108, 123 (W.D. Pa. 2019).

1
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 2 of 18

but ultimately did not purchase anything. (ECF No. 93, 9] 124-25); (ECF No. 105, 124-25).
Although this interaction seems simple enough, it was simultaneously accompanied by various
underlying communications between Popa’s Safari web browser, Harriet Carter’s website server,
and a marketing technology company’s—Navistone’s—servers. It is from the interplay between
these underlying communications that Popa brings this action alleging that “Harriet Carter
procured Navistone to automatically and secretly spy on, and intercept, Harriet Carter’s website
visitors[’] electronic communications with Harriet Carter in real-time.” (ECF No. 38, 457). Popa
alleges that both Harriet Carter and Navistone violated § 5703 of WESCA because Navistone
unlawfully intercepted her communications with Harriet Carter. (ECF No. 38, {J 53-66).

Navistone is a marketing and technology company with offices located in Cincinnati, Ohio,
servicing clients throughout the United States that collectively operate websites in the national
marketplace. Navistone provides its clients—primarily e-commerce retailers—with services that
allow them to send direct mail promotions to people visiting their websites. One of those clients
is Harriet Carter.? Navistone provided Harriet Carter with customized JavaScript code that
allowed various pages of Harriet Carter’s website to gather and send information regarding website
visitors directly to Navistone’s servers located in Virginia. (ECF No. 93, {J 1-3, 6-7, 35); (ECF
No. 105, 99 1-3, 6-7, 35).

The decision in this case requires a basic, layman’s understanding of what happens when
someone visits and peruses Harriet Carter’s website (like Popa did) while Navistone’s JavaScript
code is operating. The interaction begins with a visitor navigating to Harriet Carter’s website in

one way or another (usually by clicking a link or searching the address). Once this occurs, the

 

? Harriet Carter’s servers are located in Allentown, Pennsylvania. (ECF No. 105, J 185); (ECF
No. 108, § 185).
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 3 of 18

visitor’s web browser sends an HTTP GET request to Harriet Carter’s web server. Harriet Carter’s
web server then responds by sending HTML to render on the visitor’s web browser. After
receiving the HTML, the visitor’s web browser interprets various files required to view the
website, including HTML, JavaScript, and CSS. (ECF No. 105, § 198); ECF No. 108, § 198).

For purposes of this case, HTML controls the content of the website, CSS controls the
appearance of the website, and GET requests are the primary mechanisms used for data retrieval
on the internet. (ECF No. 105, §§ 199-201); CECF No. 108, J 199-201). GET requests are
physical, electrical signals on a wire, and sending and receiving data occurs nearly instantaneously.
(ECF No. 105, {] 202-203); (ECF No. 108, 9] 202-203).

When the visitor’s web browser receives the HTML from Harriet Carter’s web server, it is
also instructed to send a GET request to Navistone to ask for the JavaScript code. Navistone’s
servers then respond by sending the JavaScript to the visitor’s web browser, which then interprets
the code on the visitor’s device. (ECF No. 105, § 198); (ECF No. 108, § 198). At this point, the
visitor’s device will have successfully loaded Harriet Carter’s web page.

After Harriet Carter’s webpage has been received and fully rendered by the visitor’s web
browser, Navistone’s JavaScript code begins collecting categories of information from the loaded
webpage. The JavaScript code transmits a “payload” of information by sending GET requests to
Navistone’s servers each time the visitor loads a webpage, clicks on an “add to shopping cart”
button, or if a “change event” relating to certain form fields occurs—for example, when a visitor
tabs out of a form field or types what appears to be an email address in the form field. (ECF No.
93, Y§ 45-47, 55-57); (ECF No. 105, 9] 45-47, 55-57). All information collected and sent by the
JavaScript code is sent to Navistone’s servers in Virginia in the form of raw data. (ECF No. 93, §

66); (ECF No. 105, § 66). To associate this raw information with website visitors, Navistone
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 4 of 18

places two cookies on the visitor’s web browser after it has successfully rendered Harriet Carter’s
website. These cookies are anonymous/pseudonymous identifiers. The first-party cookie is an
identification specific to Harriet Carter and is set under the domain of Harriet Carter’s website,
and the third-party cookie is one that remains the same for the visitor’s browser across all
Navistone’s clients’ websites. (ECF No. 105, #9, 211-15); (ECF No. 108, 9 211-15). The exact
information collected or Navistone’s activities after receiving that information are immaterial to
the resolution of the motion for summary judgment.
Il. STANDARD OF REVIEW

Summary judgment is proper if “the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” FED. R. Crv. P. 56(a).
See also Celotex Corp. v. Cattrett, 477 U.S. 317, 322 (1986). A fact is material if it must be
decided in order to resolve the substantive claim or defense to which the motion is directed. In
other words, there is a genuine dispute of material fact “if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Anderson y. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). The Court must view the evidence presented in the light most favorable to the
nonmoving party. Jd. at 255. It refrains from making credibility determinations or weighing
evidence. Jd. “Real questions about credibility, gaps in the evidence, and doubts as to the
sufficiency of the movant’s proof,” will defeat a motion for summary judgment. E/ v. Se. Pa.
Transp. Auth. , 479 F.3d 232, 238 (3d Cir. 2007). However, a mere “scintilla of evidence,” without
more, will not give rise to a genuine dispute for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232

(3d Cir, 2001).
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 5 of 18

lik. ANALYSIS

Defendants ask the Court to enter summary judgment in their favor on Popa’s remaining
cause of action under WESCA. The questions presented in this case undoubtedly have the
potential to broadly impact the manners and methods by which individuals and entities collect and
transmit information across web platforms in Pennsylvania. Resolving whether an interception
occurred within the meaning of WESCA, and whether any interception of communications
occurred in Pennsylvania rests within the intricate communicative interplay between Popa’s Safari
web browser, Harriet Carter’s web server, and Navistone’s servers. After carefully considering
the arguments and submissions of the parties, the Court holds that summary judgment is warranted.
As a matter of law, there was no interception within the meaning of 18 Pa. C.S. § 5703, and even
if there was, the communications at issue fall outside the scope of WESCA because they were
received outside of Pennsylvania.

A. There Was Not an Interception of Information Under § 5703 Because
Navistone Was a Direct Party to the Communications at Issue.

The threshold consideration in any claim arising under WESCA is whether there was an
interception of communications. Defendants argue that there was not an interception of
communications because any communications between the parties occurred separately and directly
(i.e., between Popa and Harriet Carter, and between Popa and Navistone). (ECF No. 88, pp. 12-
16). Popa contends that Defendants’ position is without consequence because neither the statutory
framework nor case law allows for an exclusion where an individual is a party to the
communications at issue. (ECF No. 104, pp. 12-13),

The circumstances of this case are unique, and neither the parties’ nor the Court’s own
research revealed Pennsylvania appellate authority applying § 5702’s definition of intercept to

communications sent and received between a user’s web browser, a website’s server, and third-
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 6 of 18

party servers. The Court’s threshold inquiry of whether an interception occurs under these
circumstances is a matter of first impression in Pennsylvania.

“When ascertaining Pennsylvania law, the decisions of the Pennsylvania Supreme Court
are the authoritative source.” Spence v. ESAB Group, Inc., 623 F.3d 212, 216 (Gd Cir. 2010)
(citation omitted). “In the absence of a controlling decision by the Pennsylvania Supreme Court,
[a district court] must predict how it would rule if faced with the issue.” Jd. (citation omitted).

In making such a prediction, “[a district court] must look to decisions of state

intermediate appellate courts, of federal courts interpreting that state’s law, and of

other state supreme courts that have addressed the issue,” as well as to “analogous

decisions, considered dicta, scholarly works, and any other reliable data tending to

convincingly show how the highest court in the state would decide the issue at
hand.”

Id. at 216-17 (quoting Norfolk S. Ry. Co. v. Basell USA Ine., 512 F.3d 86, 92 (3d Cir. 2008)). A
district court must apply the state laws regardless of its views of its merits, and it should neither
impose its own view of what the law should be, nor expand the law in ways outside of established
state precedent. Jd. at 217 (citations omitted).

Pennsylvania’s General Assembly has provided a civil cause of action under WESCA, by
which an aggrieved individual may institute an action to impose liability upon an offending party
if the offending party:

(1) intentionally intercepts, endeavors to intercept, or procures any other person to
intercept or endeavor to intercept any wire, electronic or oral communication;

(2) intentionally discloses or endeavors to disclose to any other person the contents
of any wire, electronic or oral communication, or evidence derived therefrom,
knowing or having reason to know that the information was obtained through the
interception of a wire, electronic or oral communication; or

(3) intentionally uses or endeavors to use the contents of any wire, electronic or oral
communication, or evidence derived therefrom, knowing or having reason to know,
that the information was obtained through the interception of a wire, electronic or
oral communication.
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 7 of 18

18 Pa. C.S. §§ 5703 (1}-(3), 5725(a)(1)-3). Pennsylvania’s General Assembly defined an
interception as follows:

“Intercept.” Aural or other acquisition of the contents of any wire, electronic or

oral communication through the use of any electronic, mechanical or other device.

The term shall include the point at which the contents of the communication are

monitored by investigative or law enforcement officers ....

18 Pa. C.S. § 5702 (2020). While the statutory definition of “intercept” is silent on the specific
type of communications at issue here, a series of Pennsylvania cases offer interpretations of that
term which guide the Court’s judgment here.

In Commonwealth y. DiSilvio, 335 A.2d 785 (Pa. Super. 1975), the appellant challenged
the admissibility of evidence obtained by police during a raid of his operations under WESCA. Jd.
at 786. After detectives forced entry into the area, three telephones continued to ring, and upon
the officers answering of some of those calls, the callers proceeded to place bets. Jd, The appellant
was later indicted and found guilty of pool selling and bookmaking. Jd The Superior Court of
Pennsylvania held that there was no interception within the meaning of WESCA:

Since the conduct of the officers in the instant case did not involve recording the

conversation or the use of any electronic device for overhearing, we need only

consider whether their activity constituted such an interception under the act as

would require the consent of the parties to the communication. The officers here

simply answered the telephones and spoke directly with the callers. In our view,

this is not what was intended by the legislature to constitute an interception. The

callers freely elected to talk to the officers, whether or not they were informed of

the identity and occupation of the recipients of the calls. By receiving the

communication directly over the means of transmission employed, the officers were

in fact themselves parties to the call. Thus, no interception occurred, and the

testimony of the officers as to their conversations is admissible.

Id. at 390-91 (citations omitted) (emphasis added).
In Commonwealth vy. Proetto, 771 A.2d 823 (Pa. Super. 2001), a detective was alerted by

a minor that an online predator was present in a chat room. Jd. at 827. The detective entered the

chat room under the name “Kelly15F” and began conversing with the predator. Jd After the
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 8 of 18

online predator made several unlawful suggestions, the detective made a log of the chat and had
the predator arrested. Jd. The defendant sought to suppress the evidence against him, claiming
that it was garnered in violation of WESCA. The Superior Court again held that neither
eavesdropping nor wiretapping occurred because there was not an “interception” of any
information:
First, we find that the Pennsylvania Wiretapping and Electronic Surveillance Act is
not applicable to these communications. There was no “interception” in this case.
Detective Morris, as “Kelly15F” was the intended recipient of these
communications. This Court has held that where a party receives information from

a communication as a result of being a direct party to the communication, there is
no interception.

In this case, Detective Morris was a direct party to the communications from

Appellant. There was no eavesdropping or wiretapping. Detective Morris

obtained the information because he was a party to the communication. The fact

that Detective Morris did not identify himself as a police officer is of no effect...

. Appellant freely elected to talk to Detective Morris, regardless of whether he was

informed of “Kelly15F”’s true identity. Therefore the communications received by

Detective Morris should not be suppressed on the grounds that the means of

obtaining this information was in violation of the Act.
Id. at 831-32 (citations omitted) (emphasis added). See also Vaughn vy. Unemployment
Compensation Bd. of Review, No. 2471 C.D. 2011, 2012 WL 8704753, at *4 (Pa. Common. Sep.
10, 2012) (applying Proetto in a civil unemployment case and holding that there was no
interception where an unemployment benefits claimant left an inappropriate voicemail with a
customer because the customer was “the intended and actual recipient of the message, [and] simply
forwarded [the] [c]laimant’s message to third parties.”).

Shortly after, the Supreme Court of Pennsylvania adopted and affirmed this rationale in
Commonwealth vy. Cruttenden, 619 A.3d 95 (Pa. 2012). The appeal in Cruttenden concerned

“whether a police officer violate[d] ... (WESCA] when he communicate[d] directly with a suspect

via cell phone text messages while pretending to be the suspect’s accomplice.” Jd. at 95-96. The
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 9 of 18

Pennsylvania Supreme Court held that the rule enunciated by Proetto was correct, and that an
interception does not take place where an individual is a direct party to the communication:

the underlying basis of the holding in Proetto was that no interception occurred and
no eavesdropping or listening in on a conversation took place because the detective
was a direct party to the communication. That a police officer does not identify
him- or herself, or misrepresents his or her identity, does not change the fact that
he or she is a direct party to the conversation, and by virtue of being a direct party
to the conversation, is deemed the intended recipient of the conversation under
whatever identity the officer has set forth.

An officer is deemed the “intended recipient” of a phone communication in which
the officer is directly involved, even under circumstances in which the officer
shields or misrepresents his or her identity, because the caller elects to talk to the
officer who answered the phone. The applicability of the Act does not rest on
whether the caller's presumption of the identity of the person answering the call is
accurate. It makes no difference instantly that Trooper Houk posed as Amodeo;
the fact which takes the case out of the purview of the Act is that Appellee Lanier
elected to communicate with the person answering the call and that the
communication was direct. Therefore, there was no eavesdropping or listening in,
and no interception took place.

Id. at 100 (citations omitted) (emphasis added).

 

> Cruttenden and Proetto interpreted and applied the definition of intercept as stated by the Court
supra at page 7. Proetto, 771 A.2d at 828-29; Cruttenden, 619 A.3d at 98 n.4. Pennsylvania’s
General Assembly seems to have agreed with Proetto’s rationale, both factually and substantively,
because, on October 25, 2012, it amended the definition by adding a third sentence, which
excluded from the term

the acquisition of the contents of a communication made through any electronic,
mechanical or other device or telephone instrument to an investigative or law
enforcement officer, or between a person and an investigative or law enforcement
officer, where the investigative or law enforcement officer poses as an actual person
who is the intended recipient of the communication ....

18 Pa. C.S. § 5702 (2012) (as amended by Act No. 2012-202, H.B. 2400, Regular Session 2011-
2012 § 5702 (2012)) (current version at 18 Pa. C.S. § 5702 (2020)). Both parties have presented
the definition of intercept by omitting the third sentence above (ECF No. 92, p. 12); (ECF No. 104,
p. 10), and the Court agrees that the only relevant portion of the statute for purposes of resolving
whether an interception occurred lies within the first two sentences because this case does not
include communications made to law enforcement or investigative officers. And regardless of the
General Assembly’s amended addition, Cruttenden, Proetto, and DiSilvio remain authoritative and
instructive because they interpreted and applied the definition of intercept (i.c., the first two

9
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 10 of 18

The cases above definitively provide that an interception does not occur where a party
elects to speak with or send messages to a recipient because the recipient acquires the information
contained in the communications by virtue of being a direct party to the communication. While
this may be true, because this is a civil case that does not concern the more ordinary forms of
communication dealt with by Cruttenden, Proetto, and DiSilvio—phone calls and typed-out
electronic messages—their principles are not neatly applied to the unique technical circumstances
here, and doing so requires a thorough understanding of the communicative interplay between the
parties’ respective technologies. Because WESCA’s definition of an “interception,” in pertinent
part, is synonymous with the Federal Wiretap Act’s definition of an “interception,” Proetto, 771
A.2d at 829 (citations omitted), and the parties likewise agree that the Court “may look to decisions
applying the ECPA for those provisions that mirror the ECPA, such as the definitions of intercept,
contents, and electronic communications[,]” (ECF No. 104, p. 10 n.13); (ECF No. 115, p. 2), the

United States Court of Appeals for the Third Circuit’s reasoned analysis in Jn re Google Inc.

 

sentences) as it stood prior to the additional amendment, of which the Court is only dealing with
here. See Pa. State Police, Bureau of Liquor Control Enforcement v. Jet-Set Restaurant, LLC, 191
A.3d 817, 823 (Pa. 2018) (citing 1 Pa. C.S. § 1922(4)) (“[W]here this Court has previously
interpreted certain statutory language, and that language is retained in subsequent amendments to
the same statute, the legislature approved of and intended to uphold that interpretation.”); Verizon
Pa., Inc. v. Commonwealth, 127 A.3d 745, 757 (Pa. 2015) (“One of the most venerable and
fundamental tenets of statutory interpretation is that, whenever our Court has interpreted the
language of a statute, and the General Assembly subsequently amends or reenacts that statute
without changing that language, it must be presumed that the General Assembly intends that our
Court’s interpretation become part of the subsequent legislative enactment.”); Parisi v.
Philadelphia Zoning Bd. of Adjustment, 143 A.2d 360, 363 (Pa. 1958) (same); In re Buhl’s Estate,
150 A. 86, 87 (1930) (same). See also Commonwealth v. Shaffer, 734 A.2d 840, 844 (Pa. 1999)
(“once this Court interpreted the legislative language contained in the applicable act, our
interpretation became part of the legislation from the date of its enactment.”); In re Lock’s Estate,
244 A.2d 677, 683 (Pa. 1968) (citation omitted) (“It has been held, and rightly so, that where a
decision of the Superior Court construing a statute was never modified by the Supreme Court, the
presumption was that when the legislature subsequently enacted a similar statute dealing with same
subject matter, the legislature intended the same construction to be placed on the language of the
subsequent statute.”’).

10
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 11 of 18

Cookie Placement Consumer Privacy Litigation, 806 F.3d 125 (3d Cir. 2015), is instructive of the

communicative relationship between a visitor’s web browser, the server of the visited website, and

the third-party servers of advertising companies.*

In In re Google, the technologies corresponded and communicated with each other by
sending and receiving GET requests containing certain information. Jd. at 130. The Third Circuit
detailed the process as follows:

The host website leaves part of its webpage blank where the third-party
advertisements will appear. Upon receiving a “GET” request from a user seeking
to display a particular webpage, the server for that webpage will subsequently
respond to the browser, instructing the browser to send a “GET” request to the third-
party company charged with serving the advertisements for that particular webpage

. . The third-party server responds to the GET request by sending the
advertisement to the user's browser, which then displays it on the user's device. The
entire process occurs within milliseconds and the third-party content appears to
arrive simultaneously with the first-party content so that the user does not discern
any separate GET requests from the third-parties.

Id. (footnote omitted). At the same time, in order for the internet advertising companies to
successfully associate the users with their respective informational GET requests, the advertising
companies would place third-party cookies on users’ devices, which would allow the companies
to associate users with their activities:

To inject the most targeted ads possible, and therefore charge higher rates to buyers
of the ad space, these third-party companies . . . compile the [i]nternet histories of
users. The third-party advertising companies use “third-party cookies” to
accomplish this goal. In the process of injecting the advertisements into the first-
party websites, the third-party advertising companies also place third-party cookies
on user's computing devices. Since the advertising companies place advertisements
on multiple sites, these cookies allow these companies to keep track of and monitor

 

* Popa attempts to distinguish Jn re Google from the instant matter largely because she claims that,
unlike § 2511(2)(d) of the ECPA, Pennsylvania has not expressly included a party exception under
WESCA. (ECF No. 104, pp. 12 — 15). That distinction is without consequence because, as
Cruttenden, Proetto, and DiSilvio explicitly recognized, a threshold interception under WESCA
does not occur where a party receives information from a communication as a result of being a
direct party to the communication.

11
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 12 of 18

an individual user's web activity over every website on which these companies
inject ads.

These third-party cookies are used by advertising companies to help create detailed
profiles on individuals . . . by recording every communication request by that
browser to sites that are participating in the ad network, including all search terms
the user has entered. The information is sent to the companies and associated with
unique cookies—that is how the tracking takes place. The cookie lets the tracker
associate the web activity with a unique person using a unique browser on a device.
Once the third-party cookie is placed in the browser, the next time the user goes to
a website with the same [d]efendant's advertisements, a copy of that request can be
associated with the unique third-party cookie previously placed. Thus the tracker
can track the behavior of the user... .

Id. at 131 (footnotes omitted).

Under the circumstances described in the complaint, the Third Circuit concluded that the
users’ web browsers and the servers of the internet advertising companies were communicating
directly by sending and receiving information regarding the visited webpages. Jd. at 140-41. To
that extent, “there [was] no need for the defendants to acquire . . . information from transmissions
to which they are not a party[] [because] [they] would have the information at issue anyway.” Id.
This conclusion was further supported by the defendants’ direct placement of third-party cookies
from their servers to visitors’ web browsers because cookies only allowed the companies to
associate information with particular users:

Just as the operative allegations in the complaint tend to support the inference that

the cookies enabled the defendants to identify, and thus associate, information that

the plaintiffs sent directly to them in the ordinary course, the operative allegations

tend to negate any inference to the contrary. This is because, if the information at

issue was not sent to the defendants in the ordinary course, mere identification

cookies would not be sufficient for the defendants' scheme. To accomplish their

tracking in that instance, the defendants would have needed not an associative
device, but one capable of capturing communications sent by the plaintiffs and
intended for first-party websites, and then transmitting them to the defendants.

Id. at 141 (footnote omitted). Accordingly, because the users’ web browsers directly

communicated with the servers of the internet advertising companies, the Third Circuit held there

12
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 13 of 18

could be no violations of the ECPA because § 2511(2)(d)’s party exception precluded any
interception where the individual is a party to the communication:

Because the defendants were the intended recipients of the transmissions at issue—

i.e. GET requests that the plaintiffs’ browsers sent directly to the defendants’

servers—-we agree that § 2511(2)(d) means the defendants have done nothing

unlawful under the Wiretap Act. Tautologically, a communication will always
consist of at least two parties: the speaker and/or sender, and at least one intended
recipient. As the intended recipient of a communication is necessarily one of its
parties, and the defendants were the intended recipients of the GET requests they
acquired here, the defendants were parties to the transmissions at issue in this case.

And under § 2511(2)(d), it is not unlawful for a private person “‘to intercept a wire,

oral, or electronic communication where such person is a party to the

communication.”

Id. at 142-43 (quoting 18 U.S.C. § 2511(2)(d)) (footnote omitted).

The processes and operations underlying the communications between a user’s web
browser, Harriet Carter’s website server, and Navistone’s servers are materially similar to those
discussed in In re Google. The visitor’s browser first sends a GET request to Harriet Carter’s web
server, and that server responds by sending HTML to the user’s device. The user’s device then
interprets the requested HTML and sends a GET request to Navistone’s server, and Navistone’s
server provides the requested JavaScript code together with cookies. After this point, the user’s
web browser transmits “payloads” of information regarding the user’s activities on Harriet Carter’s
website by sending GET requests to Navistone’s servers. (ECF No. 105, § 198); (ECF No. 108, 4
198),

The information regarding certain activities of Popa on Harriet Carter’s website was sent
directly to Navistone via a GET request, and as a result, Navistone was a direct party to that

information. In other words, the communications at issue in this case were directly between two

parties to the conversation. As such, there was no interception.

13
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 14 of 18

Popa nevertheless argues that the principles enunciated in Proefto are distinguishable from
the circumstances of this case because there was not a “secret-third party” in Proefto—there was
only the police officer and defendants communicating directly in a chat room. (ECF No. 104, p.
13). She argues that Proetto is materially different because the sender in that case was at least
aware that he was communicating with the recipient and intended to communicate with the
recipient. (ECF No. 104, p. 13). In other words, Popa appears to argue that because she was
unaware that she was communicating directly with Navistone, she did not freely elect to engage
in the communications.

The Supreme Court and Superior Courts of Pennsylvania’s holdings in DiSilvio, Proetto,
and Cruttenden held that the appellants in each of those cases elected to engage in the
communications with the recipient, regardless of who that recipient was. Those cases, however,
were dealing with markedly different communicative media, which involved the sending and
receiving of communications in their traditional sense—dialing a phone number and speaking with
someone and typing out a message and sending it to someone. This case concerns the autonomous,
and nearly instantaneous, sending and receiving of communications between a visitor’s web
browser and other web servers.

Although it was, of course, easier for the parties in Cruttenden, Proetto, and DiSilvio to
understand that they were electing to begin or participate in a conversation because they were
sending the messages or speaking into phones, there is one critical point of similarity: much like
how the individuals in those cases chose to begin or participate in communications, Popa freely
chose to visit Harriet Carter’s website. By choosing to visit the website, she initiated the
underlying communications between her web browser, Harriet Carter’s web server, and

Navistone’s servers. In that sense, although she may have been unaware of the nuanced intricacies

14
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 15 of 18

required to build the webpage she requested, she nevertheless commanded her web browser to load
the webpage, and her web browser carried out her command by sending and receiving information
to and from various servers. From this perspective, understanding that our technical circumstances
are not entirely comparable with Cruttenden’s, Proetto’s, or DiSilvio’s, Popa’s position is, in
essence, the same. She communicated information to recipients without understanding their
identities, which under Cruttenden, is inconsequential. That her web browser is requesting and
receiving from various servers (Harriet Carter’s and Navistone’s) communications containing
different bits of information, does not change the fact that she freely initiated the entire process,
and upon doing so, her web browser carried out her request by directly beginning and participating
in the ensuing “conversations.”

Drawing all reasonable inferences in favor of Popa, judgment is warranted as a matter of
law under § 5703 because Popa directly communicated with Navistone by visiting Harriet Carter’s
website—thereby commanding her web browser to communicate with various servers to build the
requested website—and Navistone was privy to those communications by virtue of being a direct
party. There was, therefore, no interception. The Court will grant summary judgment in favor of
Defendants.

B. Even If an Interception Did Occur, Navistone Is Not Liable Under WESCA
Because It Acquired the Information Outside of Pennsylvania.

Defendants argue in the alternative that, even if an interception did occur, they would not
be liable for that interception under WESCA because it occurred outside of Pennsylvania—the
information was received in Virginia and interpreted in Ohio. (ECF No. 88, pp. 16-18). Popa
argues, however, that the information was intercepted in Pennsylvania where it originated. (ECF
No. 104, pp. 18-19). As the Court previously set forth in its December 6, 2019, Memorandum

Opinion (ECF No. 59), Pennsylvania’s appellate courts have “refused to extend WESCA to out-

15
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 16 of 18

of-state conduct.” Popa v. Harriet Carter Gifts, Inc., 426 F. Supp. 3d 108, 115 (W.D. Pa. 2019)
(citing Larrison v. Larrison, 750 A.2d 895, 898 (Pa. Super. 2000)). The Court, however, declined
to resolve issues surrounding the location and timing of the interception on a motion to dismiss
because the record at that time was insufficiently developed. Jd. at 116.

The appropriate starting point is rooted in the General Assembly’s definition of the term
“intercept,” which is defined as “[a]ural or other acquisition of the contents of any wire, electronic
or oral communication....” 18 Pa. C.S. § 5702 (2020) (emphasis added). Because this case does
not concern aural acquisition, the Court’s inquiry is primarily focused on what it means to
otherwise acquire the contents of a communication. Framed in this manner, resolution of the issue
rests on the point at which Navistone acquired the contents of any communications. To that extent,
the point of acquisition must have occurred within Pennsylvania for WESCA to impose liability
upon Navistone.

The General Assembly did not define the term “acquisition” in 18 Pa. C.S. § 5702, and the
Court will therefore apply the canons of the Statutory Construction Act, 1 Pa. C.S. §§ 1501-1991.
Commonwealth v. Wise, 171 A.3d 784, 788 (Pa. Super. 2017). In Pennsylvania, “[t]he plain
language of the statute is generally the best indicator of legislative intent, and the words of a statute
‘shall be construed according to the rules of grammar and according to their common and approved
usage....’” Commonwealth v. Hall, 80 A.3d 1204, 1211 (Pa. 2013) (quoting 1 Pa. C.S. § 1903(a)).
Because of the former, only when words are unclear or ambiguous, or the plain meaning would
lead to a result that is absurd, impossible of execution, or unreasonable, should courts look beyond
the plain language. /d. (citing 1 Pa. C.S. § 1922(1)). The term “acquisition,” in the ordinary sense,
is generally defined as “the act of acquiring something[,|” and “acquire” is defined as “to get as

one’s own[.]” Acquisition, MERRIAM WEBSTER’S DICTIONARY,  https://www.merriam-

16
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 17 of 18

webster.com/dictionary/acquisition (last visited May 17, 2021); Acquire, MERRIAM WEBSTER’S
DICTIONARY, https://www.merriam-webster.com/dictionary/acquire (last visited May 17, 2021).

The Court agrees with Defendants that if an interception did occur, no factfinder could
reasonably conclude that the interception occurred in Pennsylvania because the communications
were only obtained by Navistone after the visitor’s web browser sent that information via GET
request to Navistone’s servers in Virginia. This is because information is being generated in a pre-
recorded format, and then being sent and received by the parties. If the code were to malfunction
by failing to send the GET request, Navistone would not receive any information surrounding the
visitor’s activities. With this in mind, Navistone does not “acquire” any communications
according to that term’s common and approved usage because Navistone cannot make something
its own (i.e., acquire something) that it does not receive. As a result, because Navistone does not
acquire any communications pertaining to a website visitor’s interactions with Harriet Carter’s
website until it receives the contents of those communications via GET request, Navistone did not
acquire the communications at issue until they reached its servers in Virginia. Thus, the only
“acquisitions” present in this case occurred outside the Commonwealth and, consequently, the
scope of WESCA.

As a matter of law, Navistone is not subject to liability under WESCA because it acquired
the communications at issue in Virginia. The Court will grant summary judgment in favor of

Defendants.

17
Case 2:19-cv-00450-WSS Document 116 Filed 06/17/21 Page 18 of 18

IV. CONCLUSION
For the reasons set forth above, the Court will grant summary judgment in favor of

Defendants on Count I of the Amended Complaint. Orders of Court will follow.

BY THE COURT:

DA QF

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

G&-i7- Zea
Dated

 

18
